PER CURIAM.
The sole question involved in this ease, which concerns automobile tires claimed, on one hand, by the trustee in bankruptcy, and, on the other, by the Twentieth Century Motors Corporation and the Hamilton National Bank, is the construction and effect of written instruments. The mass of papers involved, their meaning, and the effect to be given them were discussed in a thorough opinion, which went into every detail, with the result that the judge found “the tires are the property of the Twentieth Century Company, and, finally that the receivers and petitioner should dispossess themselves of said tires, and, pursuant to the intent and purport to be inferred from the terms of the trust agreement of November 30, 1925, turn them over to said the Twentieth Century Company and the Hamilton National Bank.” Our study of the case leads us to the same conclusion, and, as no principles of law are involved and an opinion would simply be a restatement of what has been fully and adequately stated and discussed below, we confine ourselves to affirming the decree (25 F.[2d] 190) made below.